UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                          Submitted November 15, 2006
                           Decided November 28, 2006

                                      Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 06-2445

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of Indiana,
                                             Fort Wayne Division
      v.
                                             No. 1:05-CR-26 WCL
JOSE LUIS COLAZO-GARCIA,
Defendant-Appellant.                         William C. Lee,
                                             Judge.

                                    ORDER

       Jose Luis Colazo-Garcia, a citizen of Mexico, has been deported four times in
the past twelve years, including in 1997 after a conviction for armed robbery. In
2005 he pleaded guilty to again being in the United States without permission. See
8 U.S.C. § 1326(a). As part of his written plea agreement, Colazo-Garcia waived the
right to appeal his conviction or sentence “on any ground” other than ineffective
assistance of counsel relating to the waiver or its negotiation. The district court
sentenced him to 77 months’ imprisonment, the low end of the advisory guidelines
range. Despite his waiver, Colazo-Garcia filed a notice of appeal, but his appointed
counsel moves to withdraw under Anders v. California, 386 U.S. 738 (1967),
because he is unable to discern a nonfrivolous basis for the appeal. Counsel’s
supporting brief is facially adequate, and Colazo-Garcia did not respond to our
invitation under Circuit Rule 51(b) to comment on counsel’s submission. We thus
No. 06-2445                                                                     Page 2

review only the potential issues identified in counsel’s brief. See United States v.
Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

      Counsel first considers whether to argue that a deficient plea colloquy
rendered the guilty plea involuntary. Although counsel’s brief is somewhat
ambiguous, it appears that Colazo-Garcia would like his guilty plea set aside, and
we will thus address this potential argument. See United States v. Knox, 287 F.3d
667, 671-72 (7th Cir. 2002). Our review of the plea colloquy would be for plain error
because Colazo-Garcia did not move to withdraw his plea in the district court. See
United States v. Vonn, 535 U.S. 55, 58-59 (2002); United States v. Blalock, 321 F.3d
686, 688 (7th Cir. 2003). But the magistrate’s thorough colloquy with Colazo-Garcia
(which the district court later reviewed and approved) substantially complied with
Rule 11 of the Federal Rules of Criminal Procedure, and is thus sufficient to assure
us that the plea was knowingly and voluntarily entered. See Schuh, 289 F.3d at
975. We therefore agree with counsel that any challenge to the voluntariness of the
plea would be frivolous.

       Counsel next considers whether there exists any ground on which Colazo-
Garcia could attack his sentence. But in the plea agreement, Colazo-Garcia
expressly waived his right to appeal the sentence imposed. Because the appeal
waiver stands or falls with the guilty plea itself, see United States v. Whitlow, 287
F.3d 638, 640 (7th Cir. 2003), counsel properly concludes that any argument not
reserved in the appeal waiver would be frivolous. We further agree with counsel
that the one argument that was reserved in the waiver—ineffective assistance of
counsel in negotiating the waiver—would be a claim better suited for collateral
review where the record could be further developed. See Massaro v. United States,
538 U.S. 500, 504 (2003); United States v. Rezin, 322 F.3d 443, 445 (7th Cir. 2003).

     Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is
DISMISSED.